Citation Nr: 1608715	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for a skin disorder of the feet, claimed as Athlete's foot.

4.  Entitlement to service connection for residuals of a sexually transmitted disease (STD), to include a skin disorder of the penis, scrotum, and thighs.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from August 1968 to August 1972, including with service in Korea.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran appealed from determinations in that decision, and the matters are now before the Board.

As reflected in an August 2014 internal VA communications, the Veteran's VA Form-9, Substantive Appeal to the Board of Veterans Appeals, cannot be located.  Evidence and communications within the claims file confirm that the such an appeal was received by VA in April 2010, following the issuance of a Statement of the Case that same month.  Since that time, both the Veteran and his representative have submitted numerous statements in support of his claims, and he was provided the opportunity to testify before a Veterans Law Judge, but subsequently withdrew his request.  The Board regrets that the Veteran's Substantive Appeal to the Board is not of record, but finds that the issues are nonetheless properly before the Board at this time.

In his March 2007 claim for service connection, the Veteran's representative described the benefit sought as including "service connection for residuals of a sexually transmitted disease to include a skin condition of the penis, scrotum, and thighs," and service connection for "a foot condition to include Athlete's foot."  In the January 2009 decision on appeal, the RO adjudicated separate claims of service connection for a "skin condition," Athlete's foot, for skin disorders of the scrotum, right thigh, left thigh, and penis as separate issues.  The Veteran disagreed with decision in July 2009, and his representative limited the issues - other than diabetes - to "skin condition of the left thigh scrotum penis and foot (athletes foot)."

In its April 2010 statement of the case, the issues adjudicated were service connection for diabetes, and skin disorders of the scrotum, right thigh, left thigh, and penis, as well as athletes foot.  When readjudicated in an August 2014 supplemental statement of the case, the RO styled the issues on appeal relating to the skin as a single claim of service connection for a "skin condition of bilateral thighs scrotum, penis and feet."  Though inconsistent in the manner in which it has phrased the issues, the Board has styled the issues as they appear above for the sake of clarity.

To that end, the issues of entitlement to service connection for residuals of an STD, to include a skin disorder of the penis, scrotum, and thighs, and service connection for a skin disorder of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 decision, the RO denied service connection for diabetes mellitus type II.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the February 2005 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim, including the potential of in-service exposure to Agent Orange or other herbicide agents.  The newly received evidence is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was not exposed to herbicides during service, and diabetes mellitus is not related to service.


CONCLUSIONS OF LAW

1.  The February 2005 decision denying service connection for diabetes mellitus type II became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2.  Evidence received since the February 2005 decision is new and material to reopen a claim of service connection for diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Diabetes mellitus was not incurred in or as a result of service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Claim to Reopen Service Connection for Diabetes Mellitus, Type II

The Veteran is seeking to reopen a previously denied claims of service connection for diabetes mellitus type II.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

Generally, if a veteran was exposed to an herbicide agent during active service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, diabetes mellitus type II shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Effective February 24, 2011, VA amended its regulations to permit presumptive service connection for certain diseases, including diabetes mellitus type II, if a veteran had active service between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been used during that period.  See 38 C.F.R. § 3.307(a)(6)(iv).

Since the time of the prior final denial in February 2005, the Veteran - who has a confirmed diagnosis of diabetes mellitus type II - has provided credible written testimony asserting that he spent time participating in weapons-fire exercises along the Korean DMZ.  Given the change in regulation, such an assertion amounts to new and material evidence as it tends to support a previously missing element of his claim; namely that he suffered an in-service event referable to diabetes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is "new and material," the credibility of the new evidence must be presumed).  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").

Based on the foregoing, evidence not previously submitted to agency decision makers has been added to the file since the prior final denial, and relates to unestablished facts necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been added to the record to reopen claim of service connection for diabetes.

Service Connection for Diabetes Mellitus, Type II

The Veteran has repeatedly indicated, including in January 2007, that he was "on the DMZ in 1969/70 time frame for weapon training of 50 cal. machine gun," and during that time he "slept overnight in tents," showered outside, and was given a tour of parts of the DMZ.  As described above, when a Veteran who was exposed herbicide agent during active service develops diabetes mellitus type II, service connection is presumed.  Generally, the diseases listed at 38 C.F.R. § 3.309(e), including diabetes, must have become manifest to a degree of 10 percent or more at any time after service for presumptive provisions to apply.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records contain no complaints or treatment referable to diabetes mellitus type II, and the disease was diagnosed in December 2001, nearly three decades after separation from service.  As an initial matter, the Veteran has not suggested, and the evidence does not otherwise indicate, that diabetes is related to service, absent any exposure to Agent Orange.  Affirmatively supporting this fact, is an August 2006 "physician's questionnaire" which was completed by the Veteran's primary care doctor.  He concluded that it was not more likely than not that diabetes may be related to service, with the express caveat that if the Veteran had, in fact, been exposed to Agent Orange between 1968 and 1969, than the "answer to this question may be yes."

The primary factual matter before the Board, is the determination of whether the Veteran was in an area during service where he may be presumed to have been exposed to Agent Orange.  Service personnel records confirm that the Veteran served in Korea, including at Osan Air Base, approximately 50 miles from the DMZ.  In March 2003, VA made an information request in an attempt to verify the locations of the Veteran's service.  In response, VA was informed that the Veteran had no service in the Republic of Vietnam, and furthermore that there was no evidence or other "documents showing exposure to herbicides."

Based on information provided by the Veteran with regard to his unit, and his contention of training in or about the DMZ, VA made an additional request to the DoD's Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System.  Extensive research, including a review of all available unit historical records for the 6314th Security Police Squadron (SPS) of the 6314th Support Wing 314th Air Division from March through April 1969 - a timeframe identified by the Veteran - revealed that the primary mission of the 6314th SPS had been to protect resources located at Osan Air Base, Korea, and to provide for security of the installation; consistent with the Veteran's own reports.  There was no evidence, however, of any personnel, including the Veteran, having been sent to the DMZ for weapons training, and in August 2014, a VA memorandum indicated that the Veteran's "herbicide exposure cannot be conceded."

The Veteran's assertions that he was sent to the DMZ are admissible evidence, and the Board recognizes that his recollection is genuine.  However, when weighed against detailed research and consideration of unit records, the Board finds that the preponderance of the evidence shows he was not in, or near, the DMZ during his deployment to Korea.  Thus, exposure to herbicide cannot be presumed, and without evidence otherwise showing that he was so-exposed, service connection for diabetes mellitus type II cannot be granted on a presumptive basis.  38 C.F.R. § 3.309.

Having considered entitlement to service connection for diabetes on both a direct and presumptive basis, the Board finds that diabetes is not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Notice letters were sent to the Veteran in January 2007 and September 2008, prior to the initial adjudication of the claims on appeal.  To the extent that the Veteran is seeking to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment, to the extent that such records have been identified by the Veteran.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As discussed above, service treatment records are silent as to any complaints or treatment referable to diabetes, and there is no evidence of any connection to service, other than the Veteran's continued assertion that he was exposed to Agent Orange.  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  The Board finds that the Veteran's bare assertions of connections between service and diabetes and Athlete's foot do not rise to the level of evidence which "indicates" a nexus to service.  Consequently, VA examination as to the etiology of diabetes is not warranted, even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus type II is granted. 

Service connection for diabetes mellitus type II is denied.


REMAND

VA Examinations

The Veteran had an in-service history of gonorrhea, and symptoms including burning at the urethral orifice, a mass in the left testicle, "pimples" on the glans of the penis, warts on the shaft of the penis, and a groin rash.  As recently as November 2011 he complained of discolored skin about the glans of the penis, and was experiencing breakouts of herpes simplex virus associated with the right buttocks.  The Veteran asserts that residuals of in-service gonorrhea, may be related to one or more of the foregoing skin symptoms.  In addition, service treatment records reflect a history of recurrent Athlete's foot (tinea pedis) during service, and current treatment records reflect that he carries that same diagnosis.  In August 2010, he told a VA dermatologist that his feet had "been this way since he served in Korea and was in very cold temperatures for long periods of time."

Regrettably, a remand is necessary for VA examination opinions to address whether one or more of his current skin symptoms are related either to in-service gonorrhea, Athlete's foot, or one of the multiple other in-service symptoms reported above.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should identify any relevant, outstanding VA treatment records since March 2012, and associated them with the record.

2.  Schedular the Veteran for a VA examination by a dermatologist, or other appropriate healthcare provider, and ensure that the claims folder is made available to the examiner for review before the examination.  The examiner should identify all current skin disorders, specifically including those associated with the genitals, thighs, and feet.  

For each diagnosis identified, the examiner is to state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disability is related to service, to include any similar in-service symptom manifestations, such as gonorrhea, burning of the urethral orifice, a 
mass in the left testicle, "pimples" on the glans of the penis, warts on the shaft of the penis, groin rash, or Athlete's foot.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


